Name: Commission Regulation (EEC) No 1650/88 of 13 June 1988 correcting Regulation (EEC) No 1627/88 modifying a countervailing charge on fresh lemons originating in Spain (except the Canary Islands)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 147/70 Official Journal of the European Communities 14. 6 . 88 COMMISSION REGULATION (EEC) No 1650/88 of 13 June 1988 correcting Regulation (EEC) No 1627/88 modifying a countervailing charge on fresh lemons originating in Spain (except the Canary Islands) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1117/88 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1627/88 (3) modified a countervailing charge on fresh lemons origina ­ ting in Spain (except the Canary Islands) ; Whereas a check has revealed an error in the amount of , the said charge ; whereas, therefore, the amount in ques ­ tion must be corrected, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 1627/88 , ' 10,60 ECU' is hereby replaced by ' 10,11 ECU!. Article 2 This Regulation shall enter into force on 14 June 1988 . It shall apply with effect from 11 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. \ Done at Brussels, 13 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20 . 5. 1972, p. 1 . O OJ No L 107, 28 . 4. 1988, p. 1 . O OJ No L 145, 11 . 6. 1988, p. 33 .